Citation Nr: 0031396	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-18 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Restoration of entitlement to VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 administrative determination of the 
VA Regional Office (RO) in Winston-Salem, North Carolina.  A 
hearing was held before a hearing officer at the RO in March 
1996.

In May 1997, the Board denied restoration of entitlement to 
VA home loan guaranty benefits.  Thereafter, the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In October 1998, VA entered a 
motion requesting items of relief to include summary 
affirmance of the May 1997 Board decision.  In a June 1999 
Memorandum Decision, the Court vacated the May 1997 Board 
decision and remanded the matter for further proceedings 
consistent with such decision.

In February 2000, the Board remanded the appeal to the RO for 
the accomplishment of items including readjudication.  In a 
Supplemental Statement of the Case which was mailed to the 
veteran in July 2000, the RO continued to deny the benefit 
sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  In May 1989, the veteran purchased a home using financing 
which was guaranteed, in part, by VA.

2.  In July 1991, there was a default on the veteran's VA-
guaranteed home loan; subsequent to the mortgage holder's 
having exhausted possibilities of curing the default, the 
home was sold in a foreclosure sale in June 1992, for an 
amount which was less than the principal, interest and 
expenses of foreclosure.

3.  VA paid the mortgage lender's loan guaranty claim, and 
the related loss to the United States Government, in the 
amount of $35,958.21, plus accrued interest thereon, and the 
same was charged against the veteran as a debt to the United 
States Government.  

4.  In October 1992, VA released the veteran from liability 
for such debt.

5.  The loss to the Secretary due to the veteran's default on 
his VA-guaranteed home loan, in the amount of $35,958.21 plus 
accrued interest thereon, has not been repaid. 

6.  Although VA documentation, dated prior to the closing, 
reflected, contrary to fact, that a defective roof on the 
structure purchased by the veteran had been repaired, the 
veteran's subsequent default on the purchase mortgage is 
shown to have been occasioned by, in addition to the 
defective roof, personal financial difficulties and faulty 
wiring.

7.  Although VA may, even in circumstances other than those 
occasioned by a natural disaster, waive payment of 
indebtedness as a requirement for restoration of VA home loan 
guaranty benefits, such waiver is wholly discretionary, and 
was not granted the veteran.


CONCLUSION OF LAW

The requirements for restoration of entitlement to VA home 
loan guaranty benefits have not been met.  38 U.S.C.A. 
§§ 3702, 3703 (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 36.4302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that it is improper for VA to deny his 
June 1993 application for restoration of entitlement to VA 
home loan guaranty benefits owing to his failure to have paid 
VA an indebtedness of nearly $36,000 stemming from the 
latter's having had to pay a mortgage lender following the 
veteran's default related to a property he had purchased in 
1989.  Specifically, he avers that, in purchasing the 
property in 1989, he had reasonably relied on VA 
documentation which indicated that the structure's defective 
roof had been replaced, when in fact it had not.  He states 
that due to the defective roof the structure ultimately 
became uninhabitable, for which reason he defaulted on its 
mortgage, which ultimately led to the above-cited 
indebtedness.  He also points out that VA has authority to 
waive his payment of an indebtedness as a requirement for 
restoration of VA home loan guaranty benefits if the 
indebtedness was traceable to various "disastrous 
circumstances".  He contends, however, that because VA 
interprets "disastrous" to only usually pertain to an act of 
nature, and because his circumstances with the defective roof 
are outside the realm of such natural occurrence, VA 
therefore had discretion to have waived his payment of 
indebtedness, and in all fairness should have, as a 
requirement for restoration of VA home loan guaranty 
benefits.

The record reflects that in September 1988 the veteran and 
his spouse executed an Offer to Purchase and Contract of sale 
with respect to the purchase of a home.  A residential Loan 
Application Worksheet was executed by the veteran in March 
1989, wherein he requested a VA guaranteed mortgage loan.  
The same month, he executed a Federal Collection Policy 
Notice which indicated the various actions the Federal 
Government was authorized to take against him in the event 
that the VA guaranteed loan payments became delinquent or a 
default occurred.  

Also of record is a Certificate of Reasonable Value (VA Form 
26-1843), requested by the prospective mortgage lender and 
executed on March 21, 1989, pertaining to the property the 
veteran was considering purchasing.  The item reflected that 
the 


reasonable value of the property was "predicated upon 
completion of" the repairs specified elsewhere on the form, 
one of which was "replace roof covering"; a designation in 
penstroke of "OK" was made in the box designated "repairs to 
be completed".  The form elsewhere reflected advisement that 
VA did not assume any responsibility for the condition of the 
property, and that any existing defects that may develop will 
be the responsibility of the purchaser.

In May 1989 the veteran purchased the subject property, 
utilizing a VA guaranteed loan with a mortgage principal 
amount of $112,615.00.  In conjunction with the purchase of 
the property, the veteran executed a VA Report of Home Loan 
Processed on Automatic Basis, VA Form 26-1820, in which he 
acknowledged and agreed that he was obligated to make, in 
full, all of the mortgage payments called for by the mortgage 
loan contract and that the amount of any claims for payment 
would be debt owed by the veteran to the Federal Government.

A Notice of Default, VA Form 36-6850, was received by VA from 
the loan holder in October 1991, indicating that the home 
loan payment due on July 1, 1991, had not been made, and that 
the reason for the default was that the veteran and his wife 
were "[o]verextended [and had] no jobs."  It was also noted 
that the couple had had and were continuing to have 
"problems" with the house, and that they had initiated a 
lawsuit, related to the same, against the realtor and former 
owners of the home.  In January 1992, Notice of Intention to 
Foreclose was received by VA from the loan holder, indicating 
that a repayment schedule had failed, and that the 
possibilities of curing the default had been exhausted.

Notice of intent to foreclose was issued to the veteran in 
May 1992.  The notice letter advised that should foreclosure 
occur, the veteran would lose any equity he may have in the 
subject property or that he may incur a debt to the United 
States Government.  He was urged to attempt to sell the 
property.

Following proper notice, a trustee's sale in foreclosure was 
held on June 26, 1992, and the proceeds of the sale were 
insufficient to satisfy the entire outstanding 


indebtedness, including interest and other related charges.  
Subsequently, VA paid the note holder on the loan guaranty, 
and in October 1992 a VA home loan guaranty indebtedness of 
$35,958.21, plus accrued interest thereon, was established as 
owing by the veteran to VA and the United States Government.  
That same month, VA notified the veteran (via VA Form 26-
1833) that he had been released from liability for the 
foregoing indebtedness amount.  

In June 1993, the veteran filed an application for 
restoration of VA home loan guaranty benefits.  Later that 
same month, the RO sent correspondence to the veteran wherein 
he was informed that his entitlement to full benefits under 
VA's loan guaranty program could not be restored until the 
amount of existing indebtedness (nearly $36,000) was paid in 
full.

Pursuant to 38 U.S.C.A. §§ 3702, 3703 (West 1991 & Supp. 
2000) and 38 C.F.R. § 36.4302 (1999), which statutory and 
regulatory authority bears on restoration of entitlement to 
VA loan guaranty benefits, the basis for the computation of 
such entitlement begins, in the context of this case, with 
the type of realty and/or the original principal loan amount.  
Where entitlement has previously been used, the amount used 
is deducted from the full guaranty provided by regulation.  
If the subject property has been disposed of, but VA has 
suffered a loss on that loan, the amount of the loss may not 
be excluded from the computation until VA has been reimbursed 
for the same in full.  38 U.S.C.A. § 3702(b)(1)(B); 38 C.F.R. 
§ 36.4302(e)(2) and (j)(1)(2).  

In accordance with 38 U.S.C.A. § 3702(b), in computing the 
aggregate amount of guaranty or insurance housing loan 
entitlement available to an eligible veteran, the Secretary 
may, in the context of this case, exclude the amount of 
guaranty or insurance entitlement used for any guaranteed or 
insured loan provided that the "property which secured the 
loan has been disposed of by the veteran, or has been 
destroyed by fire or other natural hazard" and "the loan has 
been repaid in full or the 


Secretary has been released from liability as to the loan, or 
if the Secretary has suffered a loss on such loan, the loss 
has been paid in full."

In considering the veteran's appeal for restoration of 
entitlement to VA home loan guaranty benefits, the Board has 
taken pains to accurately set forth his essential 
contentions.  Central to the same is his allegation that, in 
purchasing the property in 1989, he had reasonably relied on 
VA documentation which indicated that the structure's 
defective roof had been replaced, when in fact it had not and 
that owing to such roof the structure ultimately became 
uninhabitable, for which reason he defaulted on its mortgage, 
which ultimately led to his indebtedness to VA of nearly 
$36,000.  While the Board has no way of knowing to what 
extent (if any) the veteran may have relied on the above-
addressed item of VA documentation, i.e., its  Certificate of 
Reasonable Value (which in fact was susceptible to being 
interpreted as affirming that the defective roof noted 
thereon had been corrected) in deciding to ultimately 
purchase the subject property, it would observe that any such 
reliance may (depending on whether a foreclosure sale 
comprises a disposition "by the veteran") be irrelevant for 
purposes of computing the amount of guaranty loan entitlement 
available to the veteran.  In this regard, the Board would 
emphasize that the pertinent aspect of 38 U.S.C.A. § 3702(b) 
cited above is worded in the alternative, i.e., the Secretary 
may exclude the amount of guaranty or insurance entitlement 
used for any guaranteed or insured loan provided that the 
"property which secured the loan has been disposed of by the 
veteran, or has been destroyed by fire or other natural 
hazard (italics added)".  The veteran's above-cited 
contention is to the effect that the subject structure's 
becoming uninhabitable owing to the defective roof is 
tantamount to the structure's having been "destroyed by fire 
or other natural hazard" and that the resultant nearly 
$36,000 loss to VA should therefore be disregarded in 
computing his available amount of guaranty loan entitlement.  
However, whatever the reason the veteran defaulted on the 
property, the record reflects that he did ultimately dispose 
of the property (albeit in a foreclosure) in 1992.  
Therefore, any reliance by the veteran (in deciding to 
purchase the property) on VA documentation reflecting that 
the structure's defective 


roof had been corrected may not be material for purposes of 
computing the amount of guaranty loan entitlement available 
to him.  

In the alternative, assuming a foreclosure sale does not 
constitute a disposition "by the veteran", the Board is 
constrained to emphasize that in no way can the subject 
property be deemed to have been "destroyed by fire or other 
natural hazard".  To reiterate, the veteran's essential 
above-cited contention is to the effect that the subject 
structure's becoming uninhabitable owing to the defective 
roof is tantamount to the structure's having been "destroyed 
by fire or other natural hazard" and that the consequent 
nearly $36,000 loss to VA should therefore be disregarded in 
computing his available amount of loan guaranty entitlement.  
However, the Board must point out that the above-cited Notice 
of Default which was received by VA from the loan holder in 
October 1991, reflects that, in addition to the default being 
occasioned by financial difficulties experienced by the 
veteran and his wife (i.e., they were "[o]verextended [and 
had] no jobs"), faulty wiring and a necessity to dig a well 
were (in addition to a leaking roof) also cited as factors.  
Therefore, while the Board is not discounting that the 
veteran may in fact have placed some reliance on the VA 
Certificate of Reasonable Value (which facially affirms that 
the defective roof noted thereon had been corrected) in 
deciding to purchase the subject property in 1989, any role 
played by the defective roof (at least in the veteran's own 
mind in late 1991, several years prior to filing the claim 
from which the present appeal stems) in rendering the house 
uninhabitable, leading to his 1991 default, was apparently 
not dominant and was manifestly not exclusive.  

The veteran further points out that VA has authority to waive 
his payment of an indebtedness as a requirement for 
restoration of VA home loan guaranty benefits if the 
indebtedness was traceable to various "disastrous 
circumstances".  He contends, however, that because VA 
interprets "disastrous" to only usually pertain to an act of 
nature, and because his circumstances with the defective roof 
are outside the realm of such natural occurrence, VA 
therefore had discretion to have waived his payment of 
indebtedness, and in all fairness should have, as a 
requirement for restoration of 


VA home loan guaranty benefits.  In this regard, in 
accordance with 38 U.S.C.A. 3702(b), the "Secretary may, in 
any case involving circumstances the Secretary deems 
appropriate, waive one or more of the conditions prescribed 
in paragraph (1)."  VA's Adjudication Procedure Manual, M26-
1, para. 2.12 (September 16, 1996), indicates that VA is 
authorized to waive one or more of the requirements for 
restoration of a home loan guaranty if the veteran was the 
victim of disastrous circumstances caused by conditions 
beyond his or her control.  The manual further defined 
"[d]isastrous" as usually pertaining to acts of nature.  In 
the present case, the Board does not consider the damage 
occasioned by the leaking roof to be the result of 
circumstances beyond the control of the veteran.

The Board would not dispute the substance of the veteran's 
above-cited assertion, i.e., because VA interprets 
"disastrous" to only usually pertain to an act of nature, and 
because his circumstances with the defective roof are outside 
the realm of such natural occurrence, VA therefore had 
discretion to have waived his payment of indebtedness as a 
requirement for restoration of VA home loan guaranty benefits 
and, in all fairness, should have done so.  However, because 
such authorized waiver, even in circumstances other than one 
occasioned by a natural disaster, is still discretionary 
(i.e., the "Secretary may...[when deemed appropriate]...waive one 
or more of the conditions prescribed in paragraph (1)"), it 
is axiomatic that in any given case, it is not incumbent on 
the Secretary to grant such waiver.  Thus, no misfeasance 
inheres owing to the Secretary's failure to have done so in 
the present case.  Such a conclusion is consistent with the 
view presented in an Informal Informational Memorandum from 
Professional Staff Group I  of the Office of VA General 
Counsel.

To be sure, restoration of the veteran's VA home loan 
guaranty benefits would inhere if the Secretary is reimbursed 
for the loss sustained in conjunction with the property the 
veteran purchased in 1989.  Such reimbursement is not shown 
to have been made to date.  Given such consideration, then, 
and in view of the reasoning advanced by the Board 
hereinabove, bearing on each aspect of the veteran's 


contentions and the related statutory and regulatory 
authority, it is constrained to conclude that the 
requirements for restoration of entitlement to VA home loan 
guaranty benefits have not been satisfied.  Restoration of 
entitlement to such benefits is, therefore, denied.


ORDER

Restoration of entitlement to VA home loan guaranty benefits 
is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


